 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    C & C PROPERTIES, et al.,                         No. 1:14-cv-01889-DAD-JLT
12                       Plaintiffs,
13            v.                                        ORDER DENYING REQUEST TO SEAL
                                                        WITHOUT PREJUDICE
14    SHELL PIPELINE COMPANY, et al.,
                                                        (Doc. No. 251)
15                       Defendants.
16

17           On July 12, 2019, defendants Alon Bakersfield Property, Inc. and Paramount Petroleum

18   Corporation (collectively “Alon”) filed a motion to alter or amend the judgment pursuant to

19   Federal Rule of Civil Procedure 59(e), a motion for a new trial pursuant to Rule 59(a), and a

20   motion for judgment as a matter of law pursuant to Rule 50. (Doc. No. 250.) In connection with

21   that motion, Alon filed a notice of a request to seal pursuant to Local Rule 141. (Doc. No. 141.)

22   As explained in that notice, Alon seeks to file a settlement agreement entered into between

23   plaintiffs and Chevron, U.S.A. (the “Settlement Agreement”) as an attachment to their motion,

24   and plaintiffs have requested that such filing be done under seal pursuant to the terms of the

25   parties’ protective order. (Doc. No. 251-1 at 2.) Having considered Alon’s request to seal, as

26   well as the documents submitted in camera, Alon’s request will be denied without prejudice.

27   /////

28   /////
                                                       1
 1                                          LEGAL STANDARD

 2          All documents filed with the court are presumptively public. San Jose Mercury News,

 3   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

 4   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”). 1

 5   “Historically, courts have recognized a ‘general right to inspect and copy public records and

 6   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

 7   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

 8   597 & n.7 (1978)).

 9          Two standards generally govern requests to seal documents. Pintos v. Pac. Creditors

10   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010).

11                  [J]udicial records attached to dispositive motions [are treated]
12                  differently from records attached to non-dispositive motions. Those
                    who seek to maintain the secrecy of documents attached to
13                  dispositive motions must meet the high threshold of showing that
                    “compelling reasons” support secrecy. A “good cause” showing
14                  under Rule 26(c) will suffice to keep sealed records attached to non-
                    dispositive motions.
15

16   Kamakana, 447 F.3d at 1180 (citations omitted). The reason for the two different standards is
17   that “[n]ondispositive motions are often unrelated, or only tangentially related, to the underlying
18   cause of action, and, as a result, the public’s interest in accessing dispositive materials does not
19   apply with equal force to non-dispositive materials.” Pintos, 605 F.3d at 678 (quotations
20   omitted).
21          Under the “compelling reasons” standard applicable to dispositive motions such as
22   defendant’s motion to dismiss:
23                  [T]he court must conscientiously balance the competing interests of
                    the public and the party who seeks to keep certain judicial records
24                  secret. After considering these interests, if the court decides to seal
                    certain judicial records, it must base its decision on a compelling
25

26   1
        Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, a court “may order that a filing
27   be made under seal without redaction.” However, even if a court permits such a filing, it may
     “later unseal the filing or order the person who made the filing to file a redacted version for the
28   public record.” Fed. R. Civ. P. 5.2(d).
                                                       2
 1                  reason and articulate the factual basis for its ruling, without relying
                    on hypothesis or conjecture.
 2

 3   Id. at 1178–79 (internal quotation marks, omissions, and citations omitted). The party seeking to

 4   seal a judicial record bears the burden of meeting the “compelling reasons” standard. Id. at 1178;

 5   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).

 6           While the terms “dispositive” and “non-dispositive” motions are often used in this

 7   context, the Ninth Circuit has clarified that the “compelling reasons” standard applies whenever

 8   the motion at issue “is more than tangentially related to the merits of a case.” Ctr. for Auto Safety

 9   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). In some instances, the proposed

10   filing of documents under seal in connection with motions for preliminary injunction, for

11   sanctions, or in limine—though such motions are not dispositive—may be governed by the

12   “compelling reasons” test, predicated on the right of access and the need to “provide the public

13   with a more complete understanding of the judicial system and a better perception of its fairness.”

14   Id. at 1097–1101 (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 161 (3d

15   Cir. 1993)). In keeping with this principle, requests to seal documents relating to motions for a

16   preliminary injunction have been found by the Ninth Circuit to “more than tangentially relate[] to

17   the merits” because success on the motion for a preliminary injunction would have resolved a

18   portion of the claims in the underlying complaint. Ctr. for Auto Safety, 809 F.3d at 1102.

19           “In general, ‘compelling reasons’ sufficient to ... justify sealing court records exist when

20   such ‘court files might ... become a vehicle for improper purposes,’ such as the use of records to

21   gratify private spite, promote public scandal, circulate libelous statements, or release trade

22   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). “The mere fact that the

23   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

24   further litigation will not, without more, compel the court to seal its records.” Id. The

25   ‘compelling reasons’ standard is invoked even if the dispositive motion, or its attachments, were

26   previously filed under seal or protective order.” Id. at 1178–79.

27   /////

28   /////
                                                        3
 1                                             DISCUSSION

 2           Because the request to seal is made in connection with a motion that “is more than

 3   tangentially related to the merits of [the] case,” the court may grant the request only upon a

 4   showing that compelling reasons exist to seal the materials in question. See San Diego Comic

 5   Convention v. Dan Farr Prods., No. 14-CV-1865 AJB (JMA), 2018 WL 2717880, at *1 (S.D.

 6   Cal. June 5, 2018) (finding that defendants had presented compelling reasons to seal confidential

 7   settlement discussions attached to a motion for a new trial); Brocade Commc’ns Sys., Inc. v. A10

 8   Networks, Inc., No. C 10-3428 PSG, 2013 WL 211115, at *1 (N.D. Cal. Jan. 17, 2013) (applying

 9   the compelling reasons standard to a request to seal because defendant’s request for judgment as a

10   matter of law “involve[s] dispositive decisions by this court”). Alon itself “takes no position” on

11   the issue of whether the Settlement Agreement must be filed under seal,. (Doc. No. 251 at 2.)

12   Instead, Alon indicates that it is plaintiffs who seek to have the Settlement Agreement filed under

13   seal. (Id.) However, for their part, plaintiffs have not submitted anything to the court with

14   respect to why the Settlement Agreement should be sealed, leaving the court with no basis to find

15   that sealing is warranted here.

16           Because it is apparently plaintiffs’ position that the Settlement Agreement must remain

17   sealed, plaintiffs will be required to make the requisite showing. To that end, plaintiffs will have

18   seven days from the date of service of this order to submit briefing to the court demonstrating that

19   compelling reasons exist to justify sealing of the Settlement Agreement. In doing so, plaintiffs

20   should bear in mind that conclusory assertions of privilege, without more, are insufficient. See
21   Kamakana, 447 F.3d at 1184 (“Simply mentioning a general category of privilege, without any

22   further elaboration or any specific linkage with the documents, does not satisfy the burden.”).

23   Nor does the fact that a document was previously subject to a protective order necessarily

24   mandate its continued secrecy. Id. at 1178–79. In addition, Local Rule 140 contemplates that

25   /////

26   /////
27   /////

28   /////
                                                        4
 1   materials may be redacted rather than sealed in their entirety.2 See E. & J. Gallo Winery v.

 2   Instituut Voor Landbouw- En Visserijonderzoek, No. 1:17-cv-00808-DAD-EPG, 2018 WL

 3   3769410, at *2 (E.D. Cal. Aug. 7, 2018); Mack v. Dearborn Nat’l Life Ins., No. 2:14-cv-1665-

 4   KJM-DAD, 2014 WL 12572866, at *2 (E.D. Cal. Aug. 26, 2014) (denying plaintiff’s request to

 5   seal because plaintiff “fails to explain why some or all of the exhibits should not be redacted in

 6   accordance with Local Rule 140 rather than sealed”). To the extent plaintiffs believe that

 7   redacting the Settlement Agreement is appropriate, they must submit a proposed redacted version

 8   of the Settlement Agreement in camera for the court’s review. As to each redaction sought,

 9   plaintiffs are required to explain the legal and factual basis for the proposed redaction in keeping

10   with the legal standards set forth above. Plaintiffs’ submission must also conform to this court’s

11   Local Rules.

12                                             CONCLUSION

13          Accordingly,

14          1.      Alon’s request to seal (Doc. No. 251) is denied without prejudice;

15          2.      Within seven days from the date of service of this order, plaintiffs are directed to

16                  submit briefing addressing why some or all of the Settlement Agreement should be

17                  filed under seal;

18          3.      Such briefing may be submitted in camera, if appropriate; and

19          4.      If plaintiffs fail to timely respond to this order, Alon shall file an unredacted copy

20                  of the Settlement Agreement on the docket as an attachment in support of its
21                  pending motion to alter or amend the judgment, for a new trial and for judgment

22                  as a matter of law pursuant to Rule 50.

23   IT IS SO ORDERED.
24
         Dated:     July 15, 2019
25                                                      UNITED STATES DISTRICT JUDGE

26   2
        While the court will entertain plaintiffs’ argument that the entire Settlement Agreement should
27   be sealed, at present, the court is not persuaded at this point that would be appropriate. Doing so
     would appear to be unnecessary in light of the fact that the existence of the Settlement Agreement
28   is a matter of public knowledge
                                                         5
